Exhibit 10.3
Execution Copy
Certain confidential information contained in this Exhibit was omitted by means
of redacting a portion of the text and replacing it with brackets and asterisks
([***]). This Exhibit has been filed separately with the SEC without the
redaction pursuant to a Confidential Treatment Request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.
CONTRACT PLACEMENT AGREEMENT
          This Contract Placement Agreement (this “Agreement”), dated April 29,
2010 (the “Effective Date”), is between WLR-Greenbrier Rail Inc. (“Parent”) and
Greenbrier Leasing Company LLC (“GLC”).
          WHEREAS, Parent is the owner of 100% of the outstanding equity
interests in WL Ross-Greenbrier Rail Holdings I LLC (“Holdings”), and Holdings
is the owner of 100% of the outstanding equity interests in WL Ross-Greenbrier
Rail I LLC (“Owner”);
          WHEREAS, provided that Holdings is sufficiently capitalized by Parent,
GLC wishes to be, or to have its affiliate, contractually appointed as the:
(a) exclusive manager of certain rail cars owned by Owner; (b) exclusive agent
for the placement of the sale of certain interests in Holdings; and
(c) consultant to provide certain advisory services to Parent;
          WHEREAS, Parent is willing, in exchange for the Contract Placement Fee
(defined below) to contractually appoint, or cause the appointment of, GLC or
its affiliate, as the: (a) exclusive manager of certain rail car assets owned by
Owner; (b) exclusive agent for the placement of the sale of certain interests in
Holdings; and (c) exclusive consultant to provide certain advisory services to
Parent;
          NOW THEREFORE, Parent and GLC expressly acknowledge and agree to as
follows:
          1. Contract Placement Fee.
               (a) In accordance with Section 1(b), GLC will pay Parent as
compensation a fee equal to $6,049,543 (the “Contract Placement Fee”) in
exchange for Parent:
                    (i) Appointing GLC as its exclusive consultant to perform
the services set forth in the Advisory Services Agreement (“ASA”) executed by
Parent and GLC as of the Effective Date;
                    (ii) Appointing GLC as its exclusive placement agent to
perform the services set forth in the Syndication Agreement (“SA”) executed by
Parent and GLC as of the Effective Date; and
Contract Placement Agreement
Page 1 of 4

 



--------------------------------------------------------------------------------



 



                    (iii) Causing Owner to appoint GLC or its affiliate as the
exclusive manager of certain rail car assets owned by Owner as set forth in the
Railcar Remarketing and Management Agreement (“RCMA”) executed by Owner and GLC
or its affiliate as of the Effective Date.
               (b) GLC will pay the Contract Placement Fee to Parent by wire
transfer of immediately available U.S. funds to an account designated in writing
by Parent upon:
               (i) execution and delivery of the ASA and SA by Parent;
               (ii) execution and delivery of the RCMA by Owner; and
               (iii) delivery to GLC of written evidence in a form satisfactory
to GLC that Parent has made a capital contribution to Holdings of at least
$[***].
Once paid, the fee will not be refundable in any circumstances, including
without limitation, upon any termination of the ASA, SA or RCMA.
          2. Confidentiality. The terms and conditions of this Agreement are
confidential, and except as otherwise required by law, neither party shall
disclose this Agreement or any portion hereof to any person other than its legal
counsel, affiliates, representatives, owners, agents and accountants (who shall
each be under an obligation to maintain such confidentiality) without the prior
written consent of the other party.
          3. No Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns but may
not be assigned (and no duties may be delegated) by any party without the prior
written consent of the other parties hereto not to be unreasonably withheld.
          4. Waiver or Modification. No waiver or modification of any of the
terms of this Agreement shall be valid unless in writing and signed by the party
to be charged. No waiver by any party of a breach hereof or a default hereunder
shall be deemed a waiver by such party of a subsequent breach or default of like
or unlike or similar or dissimilar nature.
          5. Severability. If any term or provision of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining terms and provisions shall not in any way be affected or
impaired thereby and shall be valid and enforced to the fullest extent permitted
by law.
          6. Governing Law, Jurisdiction and Venue. This Agreement and all
matters collateral hereto shall be governed by and construed in accordance with
the laws of the State of New York applicable to contracts made and to be
performed solely in New York (without giving effect to any conflict of law
principles under New York law). The parties agree that the sole and exclusive
jurisdiction of any action or suit in connection with this Agreement or any
claim, dispute or controversy arising therefrom or in
Contract Placement Agreement
Page 2 of 4

 



--------------------------------------------------------------------------------



 



connection therewith will lie in the Federal Court located in the County of New
York, State of New York, and if that court lacks jurisdiction, in the State
Court in the same county. EACH OF GLC AND PARENT (ON THEIR OWN BEHALF AND, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF THEIR EQUITY HOLDERS)
IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATED TO OR
ARISING OUT OF THE PERFORMANCE BY GLC, HOLDINGS OR PARENT OF THE ACTIONS
CONTEMPLATED BY, THIS AGREEMENT.
          7. Counterparts. The parties hereto agree that this Agreement may be
executed in counterparts with the same effect as if all parties had signed the
same document. Facsimile counterparts shall be deemed to be original execution
copies. All counterparts shall be construed together and shall constitute one
Agreement.
          8. Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery or delivery by courier to the party to
be notified, or upon deposit with the United States Post Office, to be sent by
registered or certified mail, postage prepaid and addressed to the party to be
notified at the following address:
Greenbrier Leasing Company LLC
One Centerpointe Drive, Suite 200
Lake Oswego, Oregon 97035
Attn: General Counsel
WLR-Greenbrier Rail Inc.
1166 Avenue of the Americas
New York, New York 10036
Attn: Wendy L. Teramoto
or at such other address as such party may designate by advance written notice
to the other party.
          9. Relationship of Parties. GLC is an independent contractor of Parent
and Owner, and nothing in this Agreement, the ASA, SA or the RCMA will create a
joint venture or partnership, or establish a relationship of principal and
agent, or any other relationship of a similar nature, between the parties, and
no party to this Agreement shall take any position inconsistent with the
foregoing.
          10. Entire Agreement; Binding Effect. This Agreement contains the sole
and entire agreement and understanding of the parties with respect to the
subject matter hereof, superseding all prior communications, agreements and
understandings, whether written or oral. This Agreement shall not be amended or
modified except in a writing signed by both parties. This Agreement shall be
binding both parties’ legal representatives, successors and assigns.
Contract Placement Agreement
Page 3 of 4

 



--------------------------------------------------------------------------------



 



          WLR-GREENBRIER RAIL INC.
      By:   /s/ Wendy Teramoto         Name:   Wendy Teramoto        Title:  
Vice President        GREENBRIER LEASING COMPANY LLC
      By:   /s/ Larry Stanley         Name:   Larry D. Stanley        Title:  
Vice President       

Contract Placement Agreement
Signature Page

 